Jenks, J.:
This is the foreclosure of mechanics’ liens. The judgment against the defendant rests upon the finding that he, the owner, made payments to the contractor prior to the time when, by the terms of the contract such payments became due, for the purpose of avoiding the provisions of the Lien Law (Laws of 1897, chap. 418, § 7), and, therefore, these payments were not effective against the lien of the plaintiff and the defendant sub-contractors. The contract called for five payments tobe made on two houses at successive stages of the work thereon. The section sajara, invoked by the plaintiff, in the part germane to this case, reads as follows: “ Any payment by the owner to a contractor upon a contract for the improvement of real property, made prior to the time when, by the terms of the contract, such payment becomes due, for the purpose of avoiding the provisions of this article,* shall be of no effect as against the lien of a sub-contractor, laborer or material man under such contract, created before such payment actually becomes due.”
The expression in section 1 of chapter 47S of the Laws of 1802, construed in Post v. Campbell(83 N. Y. 279), reads, payments made “by collusion for the purpose of avoiding the provisions of this act, -or in advance of the terms of any contract.” The court in that case *840held that payments in advance of the terms of any contract, aside from any questions of collusion or of avoidance of the provisions of the act, were prescribed. The provision in section 2 of chapter 342 of the Laws of 1885, as amended by chapter 673 of the Laws of 1895, disallows against lienors payments made “ for the purpose of avoiding the provisions of this act or in advance of the terms of any contract * * * by collusion.” In Miller v. Smith (20 App. Div. 511), Herrick, J., for the court, points out that the expression in Hilton Bridge Construction Co. v. N. Y. C. & H. R. R. R. Co. (145 N. Y. 390) as follows: “ Under the Lien Act of 1885 (Chap. 342), it has been held in this court that where the owner has made payments to his contractor, although without fraud, or collusion, before they are due under the terms of the contract, such payments cannot be allowed to the owner. (Post v. Campbell, 83 N. Y. 279, 283.) ” must be inadvertent, inasmuch as Post v. Campbell (supra) did not arise upon the said law of 1885, but the said law of 1862. Inasmuch as the statement in Hilton Bridge Construction Co. v. N. Y. C. & H. R. R. R. Co. (supra) was based entirely on authority of Post v. Campbell (supra), and was not necessary to the judgment, I think that the view taken by the court in Miller v. Smith (supra) is correct.
As I read the present statute, it does not prohibit payments made before they became due, but only such payments when made' for thqpurpose of avoiding the provisions of the act. It is not enough that such payments may impair the effect of the statute, and thus pro tanto avoid it, but they must also have been made with the purpose to avoid it.
The evidence is sufficient to establish the premature payment to the contractors on account of the fourth installment. The conclusion of the purpose of such payments depends upon findings which are essentially as follows: At or before the time when the plaintiff filed -his lien the defendant Bolger told and represented to the plaintiff that “ if he should file such lien ” he would be sure to get his money, as there was plenty of money to complete the work and materials to be done under the contract between him and Archibald Brothers. Within a day or two before Forsyth & Suydam filed their notice of lien the defendant represented to them that if they would proceed with the work and protect themselves, by which they *841understood to file such lien, there would be sufficient money left on his contract with Archibald Brothers to complete the work and pay them for their work and materials. Before they completed this work the defendant told them there was a payment of $1,400 on each house still to be made. When the defendant made these statements, he knew that he had exercised his option to do the plumbing work and heating whereby $1,200 was to be deducted, and he concealed that fact. He made the aforesaid statements about six weeks after he had made the payments on account of said fourth payment, and after he had accepted two orders of Lawrence Bros, for $644.99 in cancellation of their lien, and he concealed that fact.
The contract price of the house was $9,976. The fourth payment was $2,000 and the fifth and final payment $2,976. The lien filed by the plaintiff was $340, that of Forsyth & Suydam $201 and that of the defendant Butterworth $550. The record is somewhat involved, and I may be misled, but it seems to me that the sum total of the liens was not so large that the defendant may not have honestly believed that there would be forthcoming, in spite of his advances and payments in depletion of the fourth payment, out of the payments yet to be made, a sum sufficient to pay for the labor done and the materials furnished, as indicated by the liens filed. The finding of “ concealments” is based upon the fact that the defendant did not communicate such circumstance to these sub-contractors. But these payments were made months prior to the times that the liens under consideration were filed ; there is evidence that they were made in order that the work might go forward, and there was at least no legal reason why he should have stated the transactions to these subsequent lienors. (Harvey v. Brewer, 178 N. Y. 5.) If the defendant made these payments with the purpose to avoid the statute, it seems strange that thereafter he should, at his own instance, as the lienors all testify, have urged them to protect themselves by filing liens. Advance payments are not prohibited, and it may well be that the purpose of them in this case was to accommodate the contractors and to incite them to more diligence in their work which had lagged and was behindhand. I think that the lienors did not establish their right to the finding that these payments were made for the purpose of avoiding the statute. The court also found as follows: “ The said Bolger gave such orders to *842Lawrence for the cancellation of the lien of said Lawrence Brothers, and the cancellation thereof and the substitution therefor of such orders were calculated to deceive the plaintiff and the defendants Forsyth & Suydamaud Buttenvorth, the said orders not being tiled as specified in section 15 of the Lien Law, at that time, or until March 26, 1902, after said notices of lien were filed by the plaintiff and by Forsyth & Snydam as aforesaid.” I think that this is based upon an erroneous proposition. (See Harvey v. Brewer, supra)
The appellant Bntterwortli did not file his lien in accord with a provision of section 3 of title 12 of chapter'635 of the Laws of 1895, entitled “ An act to revise the charter of the city of Yonkers,” which is: “All notices to effect a lien upon property within the city under and by virtue of the'mechanics’ lien law, now applicable, or which hereafter may become applicable, to the county of Westchester, shall also be filed in the office of the city clerk. And no such lien shall be in force unless so filed.” It i's contended that inasmuch as he did file it pursuant to the provisions of the Lien Law (Laws of 1897, chap. 418), he thereby established his lien, and the court erred in rejecting it. The contention is based upon the proposition that the Lien Law of 1897 repealed the provisions in the revision act of the Yonkers charter. If so, it was by implication. This provision in that city charter is not a substitute for the procedure prescribed by the general Lien Law, but is in furtherance of it, i. e., it requires an additional filing. Furthermore, such provision is identical with that in the charter of 1881 (Laws of 1881, chap. 184, tit. 11, § 3), which re-enacted a somewhat similar provision of the amended charter of 1873 (Laws of 1873, chap. 35, tit. 12, § 2, as amd. by Laws of 1875, chap. 578). The provision there read : “ All papers required to be filed in the county clerk’s office, affecting property within said city, under and by virtue of the mechanics’ lien law now applicable or which may hereafter become applicable to the county of Westchester, shall be filed in the office of the city clerk of said city.” This was altered in the charter of 1881 to its present form. The first general Lien Law (Laws of 1885, chap. 342) provided at section 25 as follows: “ This act is hereby declared to be a remedial statute and is to be construed liberally to secure the beneficial interests and purposes thereof; and *843a substantial compliance with its several provisions shall be sufficient for the validity of the lien, or liens hereinbefore provided for, and to give jurisdiction to the courts to enforce the same.’ When that was passed that part of section 4 relating to the filing of notices of liens was substantially the same as section 10 in the revision — the Lien Law of 1897. But the revised charter of Yonkers with this enactment was enacted after the enactment of the general Lien Law of 1885, namely, in 1895. Therefore, the local law was enacted after the general law, so the principle that a general law on this subject repealed by implication the local law cannot apply so far as the general act of 1885 is concerned, and is an argument against the theory of a repeal by implication worked by the revision of the general Lien Law made in 1897. In People ex rel. Leet v. Keller (157 N. Y. 97), Gray, J., quotes with approx al the expression of the court in People v. Quigg (59 N. Y. 83) : “ Laws, special and local in their application, are not deemed repealed by general legislation, except upon the clearest manifestation of an intent by the Legislature to effect such repeal, and ordinarily an express repeal by some intelligible reference to the special act is necessary to accomplish that end.” The local and the general acts arc not antagonistic, but both may exist without clashing. There is no policy of nullification of statutes that I can invoke, and I cannot find sufficient indication of a legislative intent to repeal this provision of the Yonkers charter by implication.
But I am of opinion that the contention that this provision is in violation of section 16 of article 3 of the Constitution should prevail. The section reads : “ISTo private or local bill, which may be passed by the-Legislature, shall embrace more than one subject, and that shall be expressed in the title.” This statute relative to Yonkers is a local act. (People v. O’Brien, 38 N. Y. 193 ; Ferguson v. Ross, 126 id. 459, 464.) The question arises upon the title of the original act. (Matter of New York & Long Island Bridge Co., 148 N. Y. 540.) The act is entitled “An act to revise the charter of the city of Yonkers.” (Laws of 1895, chap. 635.) The act in which first appeared any provision of this character was chapter 578 of the Laxvs of 1875, entitled “ An act to amend an act entitled 1 An act to re-enact and ameiad act, entitled £ An act to incorporate the city of Yonkers.’ ***’»* *” The rule is expressed *844by Vann, J., in People ex rel. Village of Brockport v. Sutphin (166 N. Y. 172): “We agree with the learned Appellate Division* that where ‘ the title of a local law expresses a general purpose or object, all matters fairly and reasonably connected therewith and all measures which will or may facilitate the accomplishment of such purpose or object are properly incorporated into the act and are germane to the title.’ (Citing People ex rel. City of Rochester v. Briggs, 50 N. Y. 553; Neuendorf v. Duryea, 69 N. Y. 557. See, also, Wrought Iron Bridge Co. v. Town of Attica, 119 N. Y. 204; Van Brunt v. Town of Flatbush, 128 N. Y. 50 ; Sweet v. City of Syracuse, 129 N. Y. 316.) ”
In Diana Shooting Club v. Lamoreoux (114 Wis. 44) the court approves of this rule as stated in 166 1ST. Y. supra, but adds, “ But in applying that rule this other - rule which has been universally adopted must be kept in mind : The statement of a subject includes, by reasonable inference, all those things which will or may facilitate the accomplishment thereof.”
In People ex rel. City of Rochester v. Briggs (50 N. Y. 553, 559) the court, per Church, Ch. J., say : “ A municipal corporation is a part of the governmental machinery of the State, organized not for the purpose of private gain, like private corporations, but for the purpose of exercising certain functions of government, within a specified locality; and it possesses such powers, and such only, as are conferred upon it by the Legislature ; and they are to be exercised in such form, mode and manner, and by such agencies as the Legislature may from time to time prescribe, within the limits of the Constitution. The charter, as it is called, consists of the creative act and all laws in force relating to the corporation, whether in defining its powers or regulating their mode of exercise.”
In Montclair v. Ramsdell (107 U. S. 147) the court, per Harlan, J., say : “ The one general object — the creation of an independent municipality — being expressed in the title, the act in question properly embraced all the means or instrumentalities to be employed in accomplishing that object.” All necessary “ legislative, taxing, judicial and police powers” constitute one subject. (Harris v. People, 59 N. Y. 599.)
*845In Louisiana v. Pilsbury (105 U. S. 278) the court, per Field, J., say: “ The article of the Constitution declares that ‘ every law enacted by the Legislature shall embrace but one object and that shall be expressed in the title.’ A similar provision is found in several State Constitutions. Its object is to prevent the practice, common in all legislative bodies where no such provision exists, of embracing in the same bill incongruous matters having no relation to each other or to the subject specified in the title by which measures are often adopted without attracting attention which, if noticed, would have been resisted and defeated. It thus serves to prevent surprise in legislation. But it was not intended to forbid the union of several different provisions in the same bill if they are germane to the general subject indicated by its title. A bill to incorporate a city and provide for its government may, without conflicting with the constitutional clause, contain provisions relating to the various subjects upon which municipal legislation may be required for the preservation of peace, good order and health within its limits, the promotion of its growth and prosperity and the raising of revenue for its government. So here, under the title of the act in question, provisions might be enacted, not merely relating to the union of the different municipalities and the government of the city, but to all the varied details into which the general administration of its affairs might lead.”
A mechanic’s lien is a statutory lien upon buildings and other improvements on realty and the realty, favoring certain classes of workmen to secure them priority or preference of payment of compensation for this work or material. A municipality has no concern either in the creation of such remedy or of its enforcement and has no duties relative thereto. I fail to see how an isolated provision for the filing of mechanic’s liens or for the additional filing thereof is in any way germane to the subject of an act creating a municipal corporation. Prior to the passage of chapter 315 of the Laws of 1878 there was even no law by which any lien could attach lipón public buildings or moneys due from a city to a contractor. (Bell v. Mayor, 105 N. Y. 139.) The object of this constitutional provision it is said in Harris v. People (supra) was two-fold: “ To prevent the joining of one local subject to another or others of the same kind or to one or more general subjects, so *846that each should gather votes for all; and to advise the public and the locality and the representatives of the.locality and of other parts, of the general purpose of the bill so that those interested might be on their guard as to the whole or as to the details. (The People ex rel. v. Suprs. of Chautauqua* 43 N. Y. 10.) ” ETo one upon reading the title would for a moment be apprised or would even conjecture that such an act contained a provision like that now under consideration. (See Cahill v. Hogan, 180. N. Y. 304, 309.) I am of opinion that the provision is unconstitutional and that the appellant Butterworth’s lien was not affected by his omission to conform thereto.
The judgment is reversed and a new trial is granted, costs to abide the final award of costs.
Hooker, Gaynor, Rich and Miller, JJ., concurred.
Judgment reversed and new trial granted, costs to abide the final award of costs.

Lien Law, art. 1.— [Rep.


53 App. Div. 621.— [Rep.


 People ex rel. Lee v. Supervisors of Chautauqua.— [Rep.